Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Venturelli et al. 20180044000 dating back to 4/6/2016.
With reference to the figures, especially figs. 3 and 4, there is disclosed a bimodal robot, paras. 22, 32, capable of both flight, para. 67 and ground travel, paras. 60, 61.  The robot comprises a frame, fig. 4, having an upper deck 450 and a lower deck 323.  The upper deck accommodates a flight unit, para 62 comprising motors 443 and associated propellers 441; where the lower deck accommodates a ground unit having wheel brackets fig. 4, para 62, with associated shocks 422 and motors 422A,B.
Referring to fig. 1, there is also disclosed a master control 104 and associated secondary controls comprising a flight control 110, 449 and ground control 102, 554.  A wireless control, i.e. a cell phone, 325, 455 associated with said master control is also disclosed, paras. 62, 63.  
Pertinent excerpts from Venturelli’s Specification are provided here for applicant’s convenience:

[0059] FIG. 1 is a block diagram representing the interaction of components in some embodiments of GMP systems 100. Each arrow represents a possible connection (e.g., a physical connection and/or a connection that is configured for data transmission). Dashed squares represent optional components of the envisioned system. As shown in FIG. 1, the GMP system 100 includes GMP propulsion mechanics 102 operably coupled to a GMP controller 104, and a power supply 106 (e.g., one or more batteries). The power supply 106 can be disposed within the GMP, within the UAV, or both. The power supply 106 can be operably coupled to an optional charger 108, which may be disposed on board the GMP vehicle itself, or external to the GMP vehicle, with the GMP vehicle being configured to make an electrical connection therewith. The GMP controller 104 is optionally coupled to a UAV electronic board 110 (e.g., a flight control system) of a UAV when the UAV is at least partially disposed on or in the GMP), for example to receive data and/or power from the UAV. The UAV electronic board 110 and/or the GMP controller 104 can be operably coupled to one or more sensors 114 onboard the GMP, the UAV, or both. The UAV (e.g., via the UAV electronic board 110), sensors 114, and/or the GMP controller 104 can be in communication with one or more remote terminals via an optional remote link, for example to send or receive data.
[0061] FIG. 3 is a rendering of a UAV 330 hovering above a GMP vehicle 320, according to an embodiment of the invention. A plugin skeleton or “frame” 323 is the central component of the GMP vehicle, and it connects a ground propulsion motor 322 and the wheels 324 together, in addition to acting as the interface/adapter onto which the UAV 330 can land/attach. In the embodiment of FIG. 3, the GMP 320 is also connected to a companion computer 325 having functions such as: image and video capture, a central processing unit (CPU) for image processing, modules for communications via radio/WiFi/4G, and wireless recharging.
[0062] FIG. 4 is an exploded rendering of a UAV and GMP vehicle, showing internal components thereof, according to an embodiment of the invention. The UAV includes four propeller blades 441 driven by a motor for propeller blades 443 and connected to a first portion 444 of a UAV shell, which includes a removable battery compartment cover 442. The UAV includes an inner frame 445 having an integrated electronic speed controller, a radio telemetry module 447, a GPS unit 448, a flight-control system board 449, and a central printed circuit board 446 connecting different electronic components together (e.g., 447, 448 and 449). Another portion, 450, of the UAV shell is connectable directly to the plugin skeleton 423 of the GMP vehicle. The plugin skeleton 423 connects the ground propulsion motors 422A and 422B with corresponding pairs of wheels 424A and 424B (respectively), a companion computer 455 (e.g., a smartphone) and a GMP-dedicated control board 454. The UAV shell can be defined by components 442, 444, 445 and 450 (the battery compartment cover, first shell portion, inner frame, and second shell portion, respectively).
[0063] FIG. 5 is a rendering of a perspective view of a GMP vehicle, according to some embodiments. The GMP vehicle 520 includes three multidirectional wheels 524 each attached to the frame of the GMP vehicle 520 via a corresponding servo 522. The GMP vehicle 520 also includes a companion computer 554 (e.g., a mobile device such as a cell phone) mounted to its underside. The space under the frame of the GMP can also be used as compartment for a charging unit 555 (e.g., a contact or contactless charging system/unit). FIG. 6A is a rendering of a top view of the GMP vehicle 520 of FIG. 5.
[0064] FIG. 6B is a partially exploded rendering of a top view of the GMP vehicle of FIG. 5. When assembled, wheels 562 and 563 are secured to a pivot 564 by a clamping block 561. The pivot 564 is mounted to a servo 565, which is attached to a mounting block 566.
[0067] FIG. 9 is a rendering of a UAV with an integrated GMP vehicle, along with an example landing location and a predetermined location to which the UAV will move after landing. In this example of landing procedure, the UAV 930, with attached GMP 920, can land in any of the region marked “L,” with variation depending, for example, on imprecise position data (e.g., GPS data) and/or adverse weather conditions, or any other lack of control. Once the UAV 930/GMP 920 has landed within the region “L,” the UAV 930/GMP 920 can move along the ground to the predefined spot “S” through propulsion by the GMP.inent.  
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644